Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 10/14/2022 for Application No. 17/022,292. By the amendment, claims 1, 3, 4-6, 8 and 10-13 are pending with claims 1, 3, 4-6, 8, 10, and 12 being amended.  Claims 2, 7, 9 and 14-16 being canceled.

Specification
The disclosure is objected to because the header of each section of the specification is missing. See MPEP 608.01(a).
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 6 and 8 are objected to because of the following informalities: 
Claim 1, line 12, the limitation “wherein a first output pinion” should be replaced with - -wherein the at least one output pinion includes a first output pinion- - for consistency.
Claim 5, line 2, the limitation “kinematically between” should be replaced with - -kinematically connected between- - for clarity. 
Furthermore, the numbering of claims 3, 6 and 8 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case, claims 3, 6 and 8 are depending from the highest numbered claim 12 which is improper.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4-6, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "at least one electric machine” in line 2 which renders the claim indefinite because it is unclear whether there is more than one electric machine being claimed. Figures 1-5 appear to show that only electric machine 2 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -an electric machine- - for clarity. The same reason also applies to other instances that appear in the dependent claims.
Claim 1 recites the limitation "at least one torque converter” in line 6 which renders the claim indefinite because it is unclear whether there is more than one torque converter being claimed. Figures 1-5 appear to show that only torque converter 6 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -a torque converter - - for clarity.  The same reason also applies to other instances that appear in the dependent claims.
Claim 1 recites the limitation "said at least one output pinion” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "at least one electric machine” in line 2 which renders the claim indefinite because it is unclear whether there is more than one electric machine being claimed. Figures 1-5 appear to show that only electric machine 2 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -an electric machine- - for clarity. The same reason also applies to other instances that appear in the dependent claims.
Claim 5 recites the limitation "at least one torque converter” in line 6 which renders the claim indefinite because it is unclear whether there is more than one torque converter being claimed. Figures 1-5 appear to show that only torque converter 6 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -a torque converter- - for clarity. The same reason also applies to other instances that appear in the dependent claims.
Claim 5 recites the limitation "on an other a same output pinion” in lines 3-4.  This is confusing because it is unclear whether the torque converter is being arranged between the first and second gear trains, the pinions of the first and second gear trains or another. Is the torque converter being arranged on the output pinion of the first gear train and the input pinion of the second gear train?

Claim 12 recites the limitation "at least one electric machine” in line 3 which renders the claim indefinite because it is unclear whether there is more than one electric machine being claimed. Figures 1-5 appear to show that only electric machine 2 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -an electric machine- - for clarity. The same reason also applies to other instances that appear in the dependent claims.
Claim 12 further recites the limitation "at least one torque converter” in line 7 which renders the claim indefinite because it is unclear whether there is more than one torque converter being claimed. Figures 1-5 appear to show that only torque converter 6 is being connected to the claimed electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -a torque converter - - for clarity. The same reason also applies to other instances that appear in the dependent claims.

Claim 13 recites the limitation "at least one electric drivetrain” in line 2 which renders the claim indefinite because it is unclear whether there is more than one electric drivetrain being claimed. Figures 1-5 appear to show that there is only one electric drivetrain 1. If Applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - -an electric drivetrain- - for clarity.
Claim 13 recites the limitation "an axle differential” in line 2. It is unclear whether this axle differential is the same as the precedent one recited in claim 1 or another. This constitutes a double inclusion in the claim.

Claims 3, 5, 6, 8, 10-11 and 13 are rejected because they depend from a rejected base claim and they inherit its deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Duan et al. (US 10,974,593 B2).
Regarding claim 1, as best understood, Duan discloses an electric drivetrain (see at least Fig. 2, i.e., powertrain 100) for a vehicle comprising: 
at least one electric machine (112);
at least two output pinions (i.e., any two of the pinions 146, 152, 138, 160) configured to be connected to an axle differential (162) of the vehicle;
and at least one speed reduction device (124, 156, 122, 158//160), 
wherein the electric drivetrain (100) comprises at least one torque converter (114) arranged between the electric machine (112) and said at least one output pinion (i.e., any one of the pinions 146, 152, 138, 160), 
wherein the speed reduction device (124, 156, 122, 158//160) comprises at least a first gear train (i.e., gear train 122) and a second gear train (i.e., gear train 124), the first gear train (122) generating a movement of the at least one output pinion (138) in a first rotational direction (i.e., a forward direction), and the second gear train (124) generating a movement of the at least one output pinion (146) in a second rotational direction opposite the first rotational direction (i.e., a reverse direction under engaged condition of brake 120), and 
wherein a first output pinion (138) is driven by the first gear train (122) in the first rotational direction and the second output pinion (146) is driven by the second gear train (124) in the second rotational direction.  

Regarding claim 13, Duan, as best understood, discloses a transmission system comprising at least one electric drivetrain (i.e., powertrain 100) as claimed in claim 1, and an axle differential (162) kinematically connected to said at least one output pinion (i.e., any one of the pinions 146, 152, 138, 160).  

Allowable Subject Matter
Claims 4 and 12 are rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5-6, 8 and 10 and 11 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s comment: The statement of reasons for the indication of allowable subject matter regarding the abovementioned claims is not discussed in this office action because the clarity issues above.

Response to Arguments
The amendment filed on 10/18/2022 has been fully reviewed and considered.  Applicant’s amendments have overcome the rejection of claims 3, 8 and 9 being rejected under 35 USC §112(b) indicated in the prior office action.  The rejection of the claims has been withdrawn. However, the amendment raised new clarity issues indicated above.

Response to Arguments
Applicant’s arguments, see page 6 of the Remarks filed 10/14/2022, with respect to claims 1, 3, 7, 10 and 13-15 being rejected under 35 USC §103 over Sekiguchi, Taskiran and Kajigai have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In view of the new reference applied in this action, the allowable subject matter of claim 2 indicated in the previous action has been vacated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. (WO 2018/045145 A1) discloses an electric axel transmission with a ball variator continuously variable planetary transmission with and without torque vectoring for electric and hybrid electric vehicles, see Figures 22-23. It is noted that the term “torque converter” is a technical term in the art which is a fluid coupling.  In view of this interpretation, a ball traction CVT 323 is not considered as a torque converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659